Citation Nr: 1207357	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include mood disorder and depressive disorder, to also include as secondary to the service-connected bronchial asthma.  

2.  Entitlement to an increased evaluation in excess of 60 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to special monthly compensation for damage to his lungs and bronchitis from his service-connected bronchial asthma, as well as for service connection for fatigue, to include as due to an undiagnosed illness; gastroesophageal reflux disease (GERD); hiatal hernia; irritable bowel syndrome (IBS); chronic obstructive pulmonary disease (COPD)/bronchitis, to include as secondary to service-connected bronchial asthma; hypertension, to include as secondary to service-connected bronchial asthma; and hypothyroid, to include as secondary to service-connected bronchial asthma; have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  See the November 2011 statement from the Veteran.  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011).  

With respect to the Veteran's claim for service connection for depressive disorder (also claimed as anxiety), to include as secondary to service-connected bronchial asthma, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include mood disorder and depressive disorder, and to also include as secondary to service-connected bronchial asthma, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the service connection claim, the Veteran contends that service connection is warranted for his acquired psychiatric disorder.  At the December 2011 Board hearing, the Veteran testified that his depression and/or anxiety is caused by his service-connected asthma.  He explained that approximately in 2006 or 2007, he was on a great deal of Albuterol through a nebulizer, which made him extremely nervous and anxious.  Due to this nervousness, the Veteran stated that his physicians placed him on a different medication for his service-connected asthma, which caused him to feel like a "zombie."  See Board hearing transcript, p. 5.  The Veteran asserts that service connection is warranted for his acquired psychiatric disorder.  

In July 2011, the Veteran was afforded a VA mental examination to determine whether his psychiatric disorder is related to his service-connected asthma.  After mental status testing, the VA examiner concluded that there was no evidence of a current psychiatric disorder.  In the comments section, the VA examiner noted the Veteran's reports of having anxiety for one year beginning in 2008, which ceased after his medication for asthma was changed.  The Board notes that while the VA examiner did not have access to the claims file at the time of the scheduled VA examination, the claims file was provided to her for review two days after the examination.  The VA examiner concluded that review of the claims file did not change any information that had been previously written in the examination report.  However, the VA examiner failed to address the psychiatric diagnoses of record.  Specifically, at a June 2007 VA psychiatry outpatient visit, the Veteran was diagnosed with depressive disorder, not otherwise specified.  It was noted that the onset of his depression began a couple of years after he started having breathing problems.  Additionally, according to a May 2008 VA psychiatry outpatient visit, the Veteran was assessed with mood disorder, "due to [a] general medical condition."  He was prescribed Effexor XR 75 milligrams to control his anxiety "due to asthma attack[s] and breathing problem[s]."  

Given that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that a new VA examination is warranted to determine if the Veteran has had an acquired psychiatric disability during the appeal period that is related to his service-connected bronchial asthma.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

Turning to the increased rating claim, the Veteran asserts that his service-connected bronchial asthma is worse than the current evaluation contemplates, and a higher rating is warranted.  

The Veteran's service-connected bronchial asthma is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.   Under that Diagnostic Code, a 100 percent is warranted when the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, a 100 percent evaluation is warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  

During the pendency of this appeal, the Veteran was afforded two VA examinations.  In the first VA examination conducted in May 2007, pulmonary function testing showed FEV-1 as 39 percent of the predicted value pre-bronchodilator and 31 percent of the predicted value post-bronchodilator.  The Veteran's FEV-1/FVC ratio was 63 percent pre-bronchodilator and 51 percent post-bronchodilator.  It was noted that these results were from poor test performance with an insignificant response to the bronchodilator.  The technologist also reported that the Veteran had taken respiratory medication nine hours before the testing and understood instructions, but gave a "fair/poor" effort.  

In November 2010, the Veteran was afforded his second VA examination for his service-connected bronchial asthma.  Pulmonary function testing results reflected FEV-1 as 52% of the predicted value pre-bronchodilator and FEV-1/FVC ratio as 78 percent pre-bronchodilator.  The VA examiner did not specifically report post-bronchodilator results but stated that the results were all reduced, and noted that there was an "insignificant response" to the bronchodilator.  

The Board notes that when evaluating based on pulmonary function tests (PFTs), post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

Based upon the results from both examinations reported above, it appears that the post-bronchodilator results were poorer than the pre-bronchodilator results and the pre-bronchodilator values may be appropriately used for rating purposes.  However, it is unclear based upon both VA examination reports, whether the pre-bronchodilator results are sufficient for rating purposes.  As previously mentioned, the May 2007 VA examiner noted that the Veteran's effort during both pre- and post-bronchodilator testing was "fair/poor."  

Again, because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  Barr, 21 Vet. App. at 312.  The May 2007 and November 2010 VA examination reports are inadequate because there is no indication that the pre-bronchodilator results are adequate for rating purposes.  Thus, an additional examination is needed for the appropriate examiner to ascertain the current severity and impairment of the Veteran's service-connected bronchial asthma, and to determine whether the results from the two prior VA examinations are sufficient for rating purposes.  

Finally, in a November 2011 statement, the Veteran states that he has been placed on a long-term oral corticosteroid for his service-connected bronchial asthma since August 2011.  The RO should obtain the Veteran's updated medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his acquired psychiatric disorder and service-connected bronchial asthma.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  

2.  Obtain all VA treatments records of the Veteran dated from June 2011 to the present and associate those records with the file.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder.  All necessary tests should be performed, and all psychiatric disorders diagnosed should be stated.  The claims folder should be made available to the examiner in conjunction with the examination.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused or aggravated by a service-connected disability, to specifically include his service-connected bronchial asthma and the medication he takes for this disability.  

If the examiner finds that the Veteran's acquired psychiatric disorder is aggravated by the service-connected bronchial asthma, he/she should indicate the degree of disability of the acquired psychiatric disorder before it was aggravated and its current degree of disability.  If the acquired psychiatric disorder was not caused or aggravated by the service-connected bronchial asthma, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

4.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his service-connected bronchial asthma.  The claims file should be provided to the examiner for review and the examiner should note that it has been reviewed.  During the review, the examiner should determine whether the results from the May 2007 and November 2010 VA examinations are sufficient for rating purposes.  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FEV-1/FVC).  
The examiner should also ascertain whether the Veteran's disability warrants or is indicated by the following: 

(1) a number of attacks of respiratory failure per week, (2) daily use of high dose systemic (oral or parenteral) corticosteroids, and (3) daily use of immune-suppressive medications.  

The examiner should quantify, if possible, any number ascertained in assessing or determining the frequency of the symptoms of the disability.  

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


